DETAILED ACTION
This Office action is in reply to application no. 16/596,335, filed 8 October 2019.  Claims 1-13 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3 is objected to because of the following informalities: “painting” is misspelled as “paining”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each claim includes invoking an activity “on a z-axis of [a] display” to “perform a monitoring function”.  The specification is replete with references to a z-axis of a device using a version of the operating system commonly known collectively as Android®.  Phones using this operating system can be programmed by developers using well-known toolkits and other such coding aids.
It is clear from the literature and instructions available to such developers that the z-axis is not a feature of the phone that can be programmed at all, but simply a frame of reference to support azimuth measurements (measurements of the movement of the phone perpendicular to its display screen) as the phone is moved in three dimensions; nothing can be displayed or invoked on it, as it is nothing real but simply a frame of reference.  
See, for example, mathworks.com/help/supportpkg/android/ref/orientation.html. 
For the purpose of compact prosecution, the Examiner will consider that any activity invoked on a z-axis of a display is something not on the x- or y-axes; that is, not something visible on the display screen itself, but instead running in the so-called background, which is consistent with the claim language that the invocation is done of an activity “behind” the screen and that it is a “backing activity”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For essentially the reasons stated above, as an activity cannot be invoked on a z-axis of a two-dimensional display, the language that says it is done is necessarily indefinite; for the purpose of compact prosecution it will be interpreted as explained above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to statutory categories of invention, as each is directed to a method (process) or system (machine).  The claim(s) recite(s) displaying content, monitoring some unspecified thing in no particular manner after a user has selected something, and performing the displaying essentially immediately after the user selection. 
The specification makes it explicitly clear that what is displayed is, in fact, an advertisement, and uses “media content” consistently to mean just that.  Thus, the claims recite advertising activity, a method of organizing human activity among those enumerated as abstract.  Even if otherwise, these are mental processes, which in the absence of computers could be performed on pen and paper.  A store clerk could show a shopper a list of coupons which might be of interest to the shopper and ask her to select one; the shopper could select one, the clerk could then immediately (but, of course, not before) hand the shopper the selected coupon.  None of this would present the slightest difficulty, and none requires any technology beyond pieces of paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to perform the abstract steps or, in the alternative, generally linking the abstract idea to the technological environment of generic computers running foreground (displayed) and background (non-displayed) processes.  See MPEP § 2106.05(f), (h).
As the claims only manipulate a selection of content and the act of displaying content, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply or use the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the “processor perform[s] the method by executing [] program code” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor, user interface, memory and operating system.  (The Examiner strains to imagine any operating system that is not “activity based”, and fails to come up with one.)  These elements are recited at a high degree of generality and the specification makes it clear, ¶ 33, that no specific type of device is necessary but that a number of broad categories of well-known, pre-existing categories will suffice, such as “desktop computers, portable or notebook computers or other devices or systems incorporating computer functionality”.
The computer only performs generic computer functions of manipulating abstract information and sharing it with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 6, 7, 9, 11 and 13 simply recite further manipulation of data; claims 3 and 10 simply require two steps be performed at once, and claims 5 and 12 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. (Canadian Patent No. 2 454 011) in view of Vitek (U.S. Publication No. 2010/0114714).

In-line citations are to Marshall.
With regard to Claim 1:
Marshall teaches: A method of displaying media content through a display of a communication device using an activity-based overlay technique, the communication device including a processor, [pg. 1, line 25, “microprocessor-based”] a user interface [pg. 1, lines 19-22; “display program listings in various formats to perform genre based searches for programs of interest, to support pay-per-view ordering, etc.] and a memory including program code… [pg. 1, line 29; “stored in memory” so as to be “accessed” by the functionality] the processor performing the method by executing the program code, the method comprising:
painting a View container with the media content to thereby provide a View of the media content on the display; [pg. 1, lines 19-22 as cited above] and
invoking a backing activity behind the View on a z-axis of the display, the backing activity being configured to perform a monitoring function… [pg. 1, line 10; “monitoring user activities”]
delays execution of the backing activity subsequent to activation of a predefined button of the user interface;
wherein the painting the View is not delayed… subsequent to the activation of the predefined button. [pg. 10, line 30; “select button for selecting a highlighted item on the screen”; pg. 11, line 31; that which is selected may be “an advertisement displayed in the program guide”; making the selection may cause, pg. 12, lines 27-29, “the program guide to display a screen 62 that contains a more detailed advertisement 64 for that program”; this is not displayed and was therefore “delayed” until the user made the selection, but immediately thereafter]

Marshall does not explicitly teach an activity-based operating system, or that it is the operating system that performs certain steps, but it is known in the art.  Vitek teaches a revenue-sharing system [title] that can be used with the “Android” operating system. [0011] and an application may be part of the “operating system”. [id.] It runs a “background application”, [id.] and obtains shareable revenue “when a user clicks on [an] advertisement to link to a webpage” or “interact with [the] advertisement”. [0013] Vitek and Marshall are analogous art as each is directed to electronic means for allowing users to interact with advertisements.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Vitek with that of Marshall, as market forces at the time were increasingly driving developers to make applications available on operating systems such as Android that were compatible with the increasing number of increasingly small-form devices; further, it is simply a substitution of one known part for another with predictable results, simply allowing an application to explicitly be part of the operating system as disclosed by Vitek rather than the less-specific topology of Marshall; the substitution produces no new and unexpected result.

With regard to Claim 2:
The method of claim 1, wherein the performing the monitoring function includes detecting an additional activation of the predefined button, the method further including responsively removing the View and terminating the backing activity. [pg. 23, line 32; pg. 13, lines 2-3; a different user selection from among “options” presented on the screen may cause the computer to “cancel the advertisement”, which reads on both removing it and no longer monitoring interaction with it]

With regard to Claim 3:
The method of claim 1 wherein the paining the View and the invoking the backing activity occur simultaneously. [pg 10, line 30, pg. 11, line 31, pg. 12, lines 27-29 as cited above in regard to claim 1; detecting the input and displaying the advertisement occur at essentially the same time]

With regard to Claim 4:
The method of claim 1, wherein the performing the monitoring function includes detecting a transition to other activities and responsively removing the View and terminating the activity. [pg. 23, line 32; pg. 13, lines 2-3 as cited above in regard to claim 2; requesting to stop displaying the advertisement reads on detecting a transition to other activities e.g. not viewing the advertisement but instead viewing whatever replaces it on the screen]

With regard to Claim 7:
The method of claim 1 wherein at least a portion of the user interface is rendered by the display. [pg. 12, lines 27-29 as cited above; the system displays an advertisement on the user’s screen]

With regard to Claim 8:
Marshall teaches: A communication device [pg. 7, lines 20-22, disclosing the various “communications path[s]” by which the device may communicate] comprising:
a processor; [pg. 1, line 25, “microprocessor-based”]
a display; [pg. 1, lines 19-22; “display program listings in various formats to perform genre based searches for programs of interest, to support pay-per-view ordering, etc.] and
a memory coupled to the processor, the memory containing an application program [pg. 1, line 29; “stored in memory” so as to be “accessed” by the functionality] for causing media content to be displayed on the display wherein the application program includes a plurality of activities associated with a plurality of display windows rendered by the display, [pg. 8, lines 5-12 disclosing various “windows” and content] the memory further including program code… and between the application program and the processor and the display, wherein the program code, when executed by the processor, causes the processor to:
paint a View container with the media content to thereby provide a View of the media content on the display; [pg. 1, lines 19-22 as cited above] and
invoke a backing activity behind the View on a z-axis of the display, the backing activity being configured to perform a monitoring function… [pg. 1, line 10; “monitoring user activities”]
delays execution of the backing activity subsequent to activation of a predefined button of the user interface;
wherein the painting the View is not delayed… subsequent to the activation of the predefined button. [pg. 10, line 30; “select button for selecting a highlighted item on the screen”; pg. 11, line 31; that which is selected may be “an advertisement displayed in the program guide”; making the selection may cause, pg. 12, lines 27-29, “the program guide to display a screen 62 that contains a more detailed advertisement 64 for that program”; this is not displayed and was therefore “delayed” until the user made the selection, but immediately thereafter]

Marshall does not explicitly teach an activity-based operating system providing an interface, but it is known in the art.  Vitek teaches a revenue-sharing system [title] that can be used with the “Android” operating system. [0011] and an application may be part of the “operating system”. [id.] It runs a “background application”, [id.] and obtains shareable revenue “when a user clicks on [an] advertisement to link to a webpage” or “interact with [the] advertisement”. [0013] Vitek and Marshall are analogous art as each is directed to electronic means for allowing users to interact with advertisements.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Vitek with that of Marshall, as market forces at the time were increasingly driving developers to make applications available on operating systems such as Android that were compatible with the increasing number of increasingly small-form devices; further, it is simply a substitution of one known part for another with predictable results, simply allowing an application to explicitly be part of the operating system as disclosed by Vitek rather than the less-specific topology of Marshall; the substitution produces no new and unexpected result.

With regard to Claim 9:
The communication device of claim 8, wherein the program code configured to perform the monitoring function includes program code configured for detecting an additional activation of the predefined button and for responsively removing the View and terminating the backing activity. [pg. 23, line 32; pg. 13, lines 2-3; a different user selection from among “options” presented on the screen may cause the computer to “cancel the advertisement”, which reads on both removing it and no longer monitoring interaction with it]

With regard to Claim 10:
The communication device of claim 9 wherein the program code is configured to simultaneously cause the View to be painted and the backing activity to be invoked. [pg 10, line 30, pg. 11, line 31, pg. 12, lines 27-29 as cited above in regard to claim 1; detecting the input and displaying the advertisement occur at essentially the same time]

With regard to Claim 11:
The communication device of claim 8 wherein the program code configured to perform the monitoring function includes program code configured to detect a transition to other activities and to responsively remove the View and terminate the activity. [pg. 23, line 32; pg. 13, lines 2-3 as cited above in regard to claim 2; requesting to stop displaying the advertisement reads on detecting a transition to other activities e.g. not viewing the advertisement but instead viewing whatever replaces it on the screen]

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. in view of Vitek further in view of Zheng (U.S. Publication No. 2012/0115501).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 1 wherein the predefined button is a Home button.


With regard to Claim 12:
The communication device of claim 8 wherein the predefined button is a Home button.

Marshall and Vitek teach the method of claim 1 and device of claim 8, but do not explicitly teach using a Home button, but in addition to being of no patentable significance as explained below, it is known in the art.  Zheng teaches a method of changing profiles on a mobile device. [title] It may use the “ANDROID mobile computing device platform”, [0091] and actions may take place “upon receiving user-selection of the ‘home’ button”. [0094] Such use of buttons may cause the device to “invoke corresponding application programs”. [id.] Zheng and Marshall are analogous art as each is directed to electronic means for detecting user input and invoking programming functionality as a result.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Zheng with that of Marshall, as market forces at the time were increasingly driving developers to make applications available on operating systems such as Android that were compatible with the increasing number of increasingly small-form devices; further, it is simply a substitution of one known part for another with predictable results, simply using a button labelled as a “home” button for input as in Zheng rather than the user input of Marshall; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 1 and 8, as they consist entirely of mere labeling, simply calling a button a “Home button”, which is considered but given no patentable weight.  The specification does not define or otherwise explicitly limit a “Home button” but merely explains for what purpose it might be used.  The reference is provided for the purpose of compact prosecution.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. in view of Vitek further in view of Jackson et al. (U.S. Publication No. 2008/0160956).

These claims are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1 further including determining a proper time to render the media content through the display and simultaneously initiating the painting and the invoking at the proper time.

With regard to Claim 13:
The communication device of claim 8 wherein the program code further includes program code configured to determine a proper time to render the media content through the display and to simultaneously initiate the painting of the View and the invoking of the backing activity at the proper time.

Marshall and Vitek teach the method of claim 1 and device of claim 8, including both the invoking and painting as cited above, but do not explicitly teach determining a proper time and then performing a step or steps at the proper time, but it is known in the art.  Jackson teaches a method of delivering targeted advertising to a mobile device [title] such as an “Android” device. [0019] Advertising may be “scheduled” and the system can “display” an advertisement at the scheduled “time slot”. [0085] Jackson and Marshall are analogous art as each is directed to electronic means for displaying advertising.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Jackson with that of Marshall, as market forces at the time were increasingly driving developers to make applications available on operating systems such as Android that were compatible with the increasing number of increasingly small-form devices; further, it is simply a substitution of one known part for another with predictable results, simply displaying an advertisement according to a scheduled time slot as in Jackson rather than immediately upon selection as in Marshall; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694